NUMBER 13-20-00517-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG



                                   Ex Parte V.G.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.



                            ABATEMENT ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      This cause is before the Court on its own motion. The only fully signed trial court’s

certification of the defendant’s right to appeal, dated April 25, 2008, indicates that the

case is a plea bargain case, and the defendant has no right to appeal. See Tex. R. App.

P. 25.2(a)(2). The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if a certification showing that a defendant has a right of appeal is not made a

part of the record. Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.
       On October 21, 2020, appellant filed a motion requesting habeas corpus relief. On

November 12, 2020 the trial court denied the writ of habeas corpus; however, there is no

trial court certification related to the appealability of the order denying habeas corpus

relief. Because of the ambiguity of the record and certification, we abate and remand this

case to the trial court for recertification of appellant's right of appeal. See Tex. R. App.

P. 34.5(c), 44.3, and 44.4.

       On remand, we direct the trial court to recertify whether appellant has the right of

appeal. The trial court shall cause trial court’s certification of defendant’s right to appeal

together with related findings, if any, to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of December, 2020.




                                              2